DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
On pages 1-2, Applicant argues that Chen describes the BIO prediction is only applied to square blocks and cites paragraph [0017] of Chen to support the argument.
In response, Examiner respectfully fully disagrees and submits that, at paragraph [0017], Chen describes existing BIO implementations, not BIO implementations described at [0026] and [0037] as quoted by Office Action. Further, upon a more thorough reviewing of Chen, Examiner finds, at least at [0030], Chen states, “… In an embodiment of the present invention, the process of the BIO is applied in the block-level basis. The block size can be N×M, where N and M are integers …” (emphasis added)
As such, Chen clearly does not limit the blocks to square blocks as described at paragraphs [0026] and [0037], and in fact describes BIO prediction can be applied to non-square blocks.
For that reason, non-square blocks are not incompatible with Chen’s BIO prediction as asserted by Applicant. There is no teachings in Chen that makes the BIO predictions not applicable to non-square blocks (also see “Response to Arguments” in Office Action dated 01/20/2022) because Chen teaches BIO prediction is applied to blocks having sizes of NxM, not MxM only (see [0030]).
For the reasons set forth above, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0249172 A1 – hereinafter Chen) and Lim et al. (US 2020/0413069 A1 – hereinafter Lim).
Regarding claim 1, Chen discloses an image decoding method performed by a decoding device, comprising: deriving a current block based on partitioning of a current picture, wherein the current block is a non-square block ([0030] – deriving a current block based on partitioning of a current picture, wherein the current block is of size NxM pixels); deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for the current block, wherein the two MVs include an MVL0 for the L0, and an MVL1 for the L1 (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-prediction optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0 and the MVL1 when the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); and deriving a prediction sample based on the refined motion vector (Figs. 2-4 – steps 270, 370, or 470), wherein determining whether the BIO prediction deriving the refined motion vector in the sub-block basis is applied to the current block, comprises: determining whether the BIO prediction is applied to the current block based on a number of samples in the current block, wherein the number of the samples in the current block is a value derived by multiplying a width and a height of the current block ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
Regarding claim 11, Chen also discloses an image encoding method performed by an encoding device, the method comprising: deriving a current block based on partitioning of a current picture, wherein the current block is a non-square block ([0030] – deriving a current block based on partitioning of a current picture, wherein the current block is of size NxM pixels); deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for the current block, wherein the two MVs include an MVL0 for the L0, and an MVL1 for the L1 (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-directional optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0, the MVL1, and a result of determining that the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); deriving a prediction sample based on the refined motion vector (Figs. 2-4 – steps 270, 370, or 470); and entropy encoding information on inter-prediction of the current block (Figs. 2-4 – steps 270, 370, or 470), wherein determining whether the BIO prediction deriving the refined motion vector in the sub-block basis is applied to the current block, comprises: determining whether the BIO prediction is applied to the current block based on a number of samples in the current block, wherein the number of the samples in the current block is a value derived by multiplying a width and a height of the current block ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, and Wahadaniah et al. (US 2013/0101034 A1 – hereinafter Wahadaniah).
Regarding claim 16, Chen discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: deriving a current block based on partitioning of a current picture, wherein the current block is a non-square block ([0030] – deriving a current block based on partitioning of a current picture, wherein the current block is of size NxM pixels); deriving a reference picture list 0 (L0) and a reference picture list 1 (L1) ([0004]; [0006] – list0 and list1); deriving two motion vectors (MVs) for the current block, wherein the two MVs include an MVL0 for the L0, and an MVL1 for the L1 (Fig. 1; [0006]-[0008] –deriving MV0 for list0, MV1 for list1); determining whether bi-prediction optical-flow (BIO) prediction deriving a refined motion vector on a sub-block basis is applied to the current block ([0026] – determining if BIO is applied to current block only if the current block size is greater than a threshold); deriving the refined motion vector for a sub-block of the current block based on the MVL0 and the MVL1 when the BIO prediction is applied to the current block ([0012]; [0020] – determining if BIO is applied, deriving a refined MV, e.g. whose components are vx[i,j] and vy[i,j] from MV0 and MV1 as described in [0006]-[0011]); and deriving a prediction sample based on the refined motion vector (Figs. 2-4 – steps 270, 370, or 470); entropy encoding information on inter-prediction of the current block ([0035]; [0038]-[0040]), wherein determining whether the BIO prediction deriving the refined motion vector in the sub-block basis is applied to the current block, comprises: determining whether the BIO prediction is applied to the current block based on a number of samples in the current block, wherein the number of the samples in the current block is a value derived by multiplying a width and a height of the current block ([0026]; [0037] –BIO prediction is applied based on block size, e.g. 4x4 or 8x8, etc.), wherein, based on the number of the samples in the current block being greater than or equal to a threshold value, it is determined that the BIO prediction is applied to the current block ([0026]; [0037] – in [0026], it is described that when the size of the current block is less than a threshold, BIO prediction is not applied, in [0037]), and wherein, based on the number of the samples in the current block being less than the threshold value, it is determined that the BIO prediction is not applied to the current block ([0026]; [0037] – when block size is greater than or equal to a certain block size, BIO prediction is applied).
However, Chen does not disclose generating the bitstream including the information on the inter-prediction.
Wahadaniah discloses generating a bitstream including information on an inter-prediction ([0079]; [0135]-[0140] – generating a coded bitstream including reference list information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wahadaniah into the method taught by Chen to facilitate decoding of the bitstream for playback.
Claims 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 11 above, and further in view of Chen et al. (US 2018/0241998 A1 – hereinafter Chen ‘998).
Regarding claim 17, see the teachings of Chen as discussed in claim 1 above. However, Chen does not explicitly disclose deriving two MVs further comprises deriving the two MVs for the current block based on a neighboring block of the current block.
Chen ‘998 discloses deriving two MVs further comprises deriving two MVs for a current block based on a neighboring block of the current block ([0133]-[0134]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen to optimize the motion compensation.
Regarding claim 18, Chen ‘998 also discloses deriving the two MVs for the current block based on a neighboring block of the current block further comprises: generating a motion information candidate list based on motion information of the neighboring block ([0133]-[0134]); selecting a specific candidate from the generated motion information candidate list based on rate distortion (RD) cost ([0100]; [0190]); generating an index indicating the specific candidate ([0041]); and deriving the two MVs of the specific candidate as the two MVs for the current block ([0041]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Chen ‘998 into the method taught by Chen as these steps are essential in optimizing the motion compensation as discussed in claim 17 above.
Regarding claim 19, Chen ‘998 also discloses deriving two MVs further comprises applying frame rate up-conversion (FRUC) to the current block ([0131]-[0132]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen to optimize the motion compensation.
Claim 23 is rejected for the same reason as discussed in claim 17 above.
Claim 24 is rejected for the same reason as discussed in claim 18 above.
Claim 25 is rejected for the same reason as discussed in claim 19 above.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wahadaniah as applied to claim 16 above, and further in view of Chen ‘998.
Regarding claim 26, see the teachings of Chen and Wahadaniah as discussed in claim 16 above. However, Chen and Wahadaniah do not explicitly disclose deriving two MVs further comprises deriving the two MVs for the current block based on a neighboring block of the current block.
Chen ‘998 discloses deriving two MVs further comprises deriving two MVs for a current block based on a neighboring block of the current block ([0133]-[0134]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen and Wahadaniah to optimize the motion compensation.
Regarding claim 27, Chen ‘998 also discloses deriving the two MVs for the current block based on a neighboring block of the current block further comprises: generating a motion information candidate list based on motion information of the neighboring block ([0133]-[0134]); selecting a specific candidate from the generated motion information candidate list based on rate distortion (RD) cost ([0100]; [0190]); generating an index indicating the specific candidate ([0041]); and deriving the two MVs of the specific candidate as the two MVs for the current block ([0041]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Chen ‘998 into the method taught by Chen and Wahadaniah as these steps are essential in optimizing the motion compensation as discussed in claim 17 above.
Regarding claim 28, Chen ‘998 also discloses deriving two MVs further comprises applying frame rate up-conversion (FRUC) to the current block ([0131]-[0132]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen ‘998 into the method taught by Chen and Wahadaniah to optimize the motion compensation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484